The decision of this court handed down on November 10, 1930,  is hereby amended to read as follows: Order annulling the determination of the board of standards and appeals reversed upon the law and the facts, with fifty dollars costs and disbursements to the appellants to abide the event, and proceeding remitted to the Special Term to take proof under subdivision 4 of section 719-a of the Greater New York Charter,  and to determine whether the petitioners should obtain the relief sought under either subdivision (e) of section 7 or under section 21 of the *754Building Zone Resolution of the City of New York. Lazansky, P. J., Kapper, Hagarty, Carswell and Seudder, JJ., concur.